,
    ,~   AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                          ··· UNITED-STATES I)ISTRICT COURT
                                                  SOUTHERN DISTRJCT OF CALIFORNIA

                       UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                          V.                                 (For Offenses Committed On or After November I, 1987)
                       Juan Manuel PEREZ-ZAPIEN                                                                                           ·"~   ""'·   .,.
                                                                                Case Number:                   2'-7<9JTi'"f. '· ··: .,:
                                                                                                                     ;
                                                                             CHLOE S. DILLON, F
                                                                             Defendant's Attorney
         REGISTRATION NO.                 86401308                                                                       o~r: os 2019

         The Defendant:
         lg]   pleaded guilty to count(s)

         D   was found guilty on count(s)
             after a nlea of not e-uiltv.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
         Title & Section                    Nature of Offense                                                                    Number(s)
         8 USC 1325 (a)(!)                  UNLAWFUL ENTRY BY AN ALIEN (MISDEMEANOR)                                                I




               The defendant is sentenced is provided on page 2 of this judgment

         D     The defendant has been found not guilty on count(s)

         IZI Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

         lg]   Assessment : $10. 00



         lg] No fine                  • Forfeiture pursuant to order filed                                        , included herein.
                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
         change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
         judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
         material change in the defendant's economic circumstances.

                                                                            December 3, 2019
                                                                            Date oflmposition of Sentence



                                                                         -~iw-o.                      SCHOPLER
                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                                            •



                                                                                                                            19CR4852-AGS
-.
 EFENDANT:                     Juan Manuel PEREZ-ZAPIEN                                               Judgment - Page 2 of 2
 CASE NUMBER:                  19CR4852-AGS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody oftbe United States Bureau of Prisons to be imprisoned for a term of:
     6MONTHS




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •   at _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR4852-AGS
